Case 17-01961        Doc 56     Filed 01/12/21      Entered 01/12/21 07:54:30         Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01961
         Charles M Barker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2017.

         2) The plan was confirmed on 03/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/10/2020.

         5) The case was dismissed on 09/04/2020.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-01961      Doc 56     Filed 01/12/21      Entered 01/12/21 07:54:30                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $36,224.00
        Less amount refunded to debtor                            $9.30

 NET RECEIPTS:                                                                                  $36,214.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,979.93
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,979.93

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN CREDIT ACCEPTANCE     Secured       16,156.71       8,728.53         8,728.53      8,728.53    1,841.51
 AMERICAN HONDA FINANCE CORP    Secured        2,912.95       2,912.95         2,912.95      2,912.95      249.38
 AT&T CORP                      Unsecured            NA       1,308.25         1,308.25          61.88        0.00
 BECKET & LEE LLP               Unsecured         896.00        951.41           951.41          45.00        0.00
 CORNWELL TECH CREDIT           Secured        3,542.79       3,542.79         3,542.79      2,268.24      418.20
 EARTHMOVER CREDIT UNION        Unsecured     11,579.00     16,192.19        16,192.19         765.84         0.00
 JEFFERSON CAPITAL SYSTEMS      Secured        2,312.15       2,312.15         2,312.15      1,307.50      537.64
 JEFFERSON CAPITAL SYSTEMS      Secured           575.86        575.86           575.86        272.87      359.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         949.00        949.15           949.15          44.89        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         961.00        961.41           961.41          45.47        0.00
 MATCO TOOLS                    Unsecured           0.00        738.37           738.37          34.92        0.00
 MATCO TOOLS                    Secured        5,378.00       5,378.00         5,378.00      3,431.09      636.81
 EARTHMOVER CREDIT UNION        Unsecured      4,612.00            NA               NA            0.00        0.00
 CAINE AND WEINER/PROGRESSIVE   Unsecured         414.00           NA               NA            0.00        0.00
 MAGE AND PRICE/SUBURBAN CURR   Unsecured         500.00           NA               NA            0.00        0.00
 MED BUSINESS BUREAU            Unsecured          75.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT/EDWARD HEAL   Unsecured         164.00           NA               NA            0.00        0.00
 STELLAR RECOVERY/COMCAST       Unsecured         215.00           NA               NA            0.00        0.00
 SNAP ON CREDIT                 Secured        8,213.38       8,213.38         8,213.38      5,235.18      973.35
 UNITED CONSUMER FINANCIAL      Unsecured      1,442.00       1,364.26         1,364.26          64.52        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-01961        Doc 56      Filed 01/12/21       Entered 01/12/21 07:54:30             Desc      Page 3
                                                    of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal             Interest
                                                            Allowed                Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                 $0.00
       Mortgage Arrearage                                      $0.00             $0.00                 $0.00
       Debt Secured by Vehicle                            $11,641.48        $11,641.48             $2,090.89
       All Other Secured                                  $20,022.18        $12,514.88             $2,925.00
 TOTAL SECURED:                                           $31,663.66        $24,156.36             $5,015.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00             $0.00
        Domestic Support Ongoing                                $0.00               $0.00             $0.00
        All Other Priority                                      $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $22,465.04          $1,062.52               $0.00


 Disbursements:

         Expenses of Administration                             $5,979.93
         Disbursements to Creditors                            $30,234.77

 TOTAL DISBURSEMENTS :                                                                       $36,214.70


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/12/2021                             By:/s/ Glenn Stearns
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
